Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the current drawings fail to utilize solid black lines that are satisfactory for reproduction. These standards are applicable to all texts and items.
MPEP 608.02 Drawings:
37 C.F.R. 1.84 Standards for drawings.
(a) Drawings. There are two acceptable categories for presenting drawings in utility and design patent applications. (1) Black ink. Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings; or (2) Color.Color drawings are permitted in design applications. Where a design application contains color drawings, the application must include the number of sets of color drawings required by paragraph (a)(2)(ii) of this section and the specification must contain the reference required by paragraph (a)(2)(iii) of this section. On rare occasions, color drawings may be necessary as the only practical medium by which to disclose the subject matter sought to be patented in a utility patent application. The color drawings must be of sufficient quality such that all details in the drawings are reproducible in black and white in the printed patent. Color drawings are not permitted in international applications (see PCT Rule 11.13). The Office will accept color drawings in utility patent applications only after granting a petition filed under this paragraph explaining why the color drawings are necessary. Any such petition must include the following: (i) The fee set forth in § 1.17(h); (ii) One (1) set of color drawings if submitted via the Office electronic filing system, or three (3) sets of color drawings if not submitted via the Office electronic filing system; and (iii) An amendment to the specification to insert (unless the specification contains or has been previously amended to contain) the following language as the first paragraph of the brief description of the drawings: The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
…

(emphasis added)

Figs 1-9 contain pixelated text and blurry lines. 
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Specification
The use of the terms
“Amazon”,
“Hadoop”
“Amazon Redshift”
, which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 12 sets forth a “computer readable storage medium.”  However, the specification as originally filed does not explicitly define the computer readable storage medium. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable storage media (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is absent an explicit definition or is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites: 
	a conductivity analysis workflow in communication with the graph components storage medium and configured to receive the sample of graph paths from the graph sampler workflow and perform a conductivity analysis on the sample of graph paths from the graph sampler workflow.
Claim 9 recites: 
	performing a conductivity analysis on the sample of graph paths.
Claim 12 recites: 
	perform a conductivity analysis on the sample of graph paths.
	Applicant’s claimed invention performs a “conductivity analysis workflow” and  “conductivity analysis” which are dependent upon the formulas in paragraph 0042-0047. However, the specification fails to provide the variables, formulas and their relationships. Thus, the specification fails to provide adequate written description of the claim subject matter. 
	Claims 1, 9 and 12 are rejected for lack of written description.
	Claims 2-8 and 10-11 fail to cure the deficiencies of claims 1 and 9 and are thus rejected under the same rationale. 

Examiner suggests applicant amend the specification to include the formulas from pages 14-15 of the Certified copy of the Foreign Priority Application dated March 25, 2020.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: 
	a conductivity analysis workflow in communication with the graph components storage medium and configured to receive the sample of graph paths from the graph sampler workflow and perform a conductivity analysis on the sample of graph paths from the graph sampler workflow.
Claim 9 recites: 
	performing a conductivity analysis on the sample of graph paths.
Claim 12 recites: 
	perform a conductivity analysis on the sample of graph paths.
The claims fails clearly articulate what steps are included within the scope of a “conductivity analysis workflow” and “conductivity analysis”.  The terms “conductivity analysis workflow” and “conductivity analysis” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 1, 9 and 12 are rendered indefinite. 
Claims 2-8 and 10-11 fail to cure the deficiencies of claims 1 and 9 and are thus rejected under the same rationale.


Claim 1 recites: 
a graph construction module in communication with the data integration input routine and executing at the microprocessor storing instructions for executing the graph construction module
…
a circuit analysis engine in communication with the graph construction module and executing at the microprocessor storing instructions for executing the circuit analysis engine.
It appears from the specification that the microprocessor is not storing the instructions, but the instructions are stored at the non-transitory media coupled to the microprocessor. Claim 1 is indefinite.
Claims 2-8 fail to cure the deficiencies of claim 1 and are thus rejected under the same rationale. 
Claim 7 recites:
with the circuit analysis engine and executing at the microprocessor storing instructions for executing the conductivity input routine
It appears from the specification that the microprocessor is not storing the instructions, but the instructions are stored at the non-transitory media coupled to the microprocessor. Claim 7 is indefinite.

Claims 1-6, 8-9 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such 
-receiving the conductivity parameters (para 0021 of the filed specification)
-defining the conductivity of each individual edge in the graph (para 0026)  
 which are critical or essential to the practice of the invention but not included in the claims. 
The conductivity parameters are essential in performing the conductivity analysis workflow because the constants and scaling are used in determining the conductivity of each edge of the graph. [Paragraph 0026 of the filed specification]
Further, the conductivity of each individual edge in the graph is required to compute the conductivity between a pair of nodes. [Paragraph 0026 of the filed specification].
Claims 1-5 and 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps is
performing a singular value decomposition (SVD) on the set of linear equations to determine the net conductivity for each pair of nodes. 
 which is critical or essential to the practice of the invention but not included in the claims. 
Paragraphs para 0040-0044- discloses the steps required to perform the conductivity analysis which required performing a singular value decomposition (SVD) 

Note: Examiner suggests Applicant schedule an Interview to assist in resolving the claim interpretations and expedite prosecution. 

Conclusion
Related prior art: 
Birdwell et al. U.S. Patent Application Publication 2010/00332475 - a method that uses Singular Value Decomposition in determining similarities of clusters amongst a plurality of raw data sets.
Faith et al. U.S. Patent Application Publication 2013/0204894 - discloses a multi-source, multi-dimensional, cross-entity, multimedia analytical model sharing database platform apparatuses, methods and systems that transforms data aggregated from various computer resources into entity profiles 
 Alexe et al. U.S. Patent Application Publication 2016/0125067- discloses a computing system for optimizing data resolution by matching linkages amongst a plurality of data sets.
SUMMER et al. "The Network Library: a framework to rapidly integrate network biology resources."- disclose edge generation for a plurality of data sets by consolidating graphs.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746.  The examiner can normally be reached on 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JMC/Examiner, Art Unit 2459                                                                                                                                                                                                        

/Backhean Tiv/Primary Examiner, Art Unit 2459